Citation Nr: 0125771	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  01-03 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date prior to January 19, 1999 
for the grant of service connection for carcinoma of the 
liver.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Des Moines, Iowa (RO).

The Board finds that the veteran presented testimony at his 
personal hearing that may constitute a claim of entitlement 
to service connection under the provisions of Section 1151, 
Title 38, United States Code.  However this matter is not 
currently before the Board and is referred the RO for 
clarification and appropriate action.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Unappealed rating decisions dated in November 1993 and 
August 1994 denied service connection for disabilities as 
residuals of radiation exposure.

3.  The veteran submitted a formal claim of entitlement to 
service connection for carcinoma of the liver as due to 
radiation exposure on May 28, 1999.

4.  Records of a VA hospitalization of the veteran dated 
January 19, 1999 constituted an informal claim for service 
connection for a disability due to radiation exposure.

5.  A diagnosis of carcinoma of the liver was first made 
based on a biopsy taken during the January 1999 
hospitalization of the veteran.



CONCLUSION OF LAW

The requirements for an effective date earlier than January 
19, 1999 for a grant of service connection for carcinoma of 
the liver have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.157, 
3.400 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
of April 1996 for the grant of service connection for 
carcinoma of the liver because that was the date he first 
presented with complaint of low back pain.  He believes that 
the VA medical report from that time should represent an 
informal claim for service connection for carcinoma of the 
liver.

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for an equitable resolution of the issue on appeal 
has been obtained.  Specifically, the RO acquired relevant VA 
and private treatment records, obtained a VA medical opinion, 
and provided the veteran with a VA examination.  The veteran 
also appeared at a personal hearing before the Board.  The 
veteran has also been notified of the evidence necessary to 
substantiate his claim by way of a Statement of the Case.  
Therefore, the VA has fulfilled its duty to assist the 
veteran in developing facts that are pertinent to his claim 
and the Board is unaware of any relevant evidence that has 
not been obtained.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

In evaluating the veteran's claim for an earlier effective 
date for an original grant of service connection, the 
effective date generally shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2) (2001).  In addition, except as 
otherwise provided, the effective date of an award of 
disability compensation based upon a claim reopened after 
final disallowance shall be the date of receipt of claim or 
the date entitlement arose, whichever is later.  See 38 
U.S.C.A. § 5110(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400(r).

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  See 38 
C.F.R. § 3.1(p).  Any communication indicating intent to 
apply for benefits will be accepted as an informal claim as 
long as it identifies the benefit sought.  See 38 C.F.R. 
§ 3.155(a).  Further, once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a report of a VA examination or hospitalization will be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen.  See 38 C.F.R. § 3.157(b).

The record shows that the veteran had previously submitted 
formal claims of entitlement to service connection for 
residuals of radiation exposure.  These claims were denied by 
the RO by rating decisions dated in dated in November 1993 
and August 1994.  The veteran was notified of those decisions 
and of his appellate rights, but he did not initiate an 
appeal.  As such those decisions are final.  On May 28, 1999, 
the veteran submitted a formal claim of entitlement to 
service connection for carcinoma of the liver as due to 
radiation exposure.  At that time, the veteran included a 
letter from his VA hematologist/oncologist that stated that 
he was diagnosed with hepatocellular carcinoma on May 20, 
1999.  He also attached VA treatment records from May 1999 
that showed that a liver biopsy had identified well-
differentiated hepatocellular carcinoma.  

A VA examination in July 1999 noted that the veteran had two 
3 inch nodules in the liver that were identified as 
carcinoma.  There was no known treatment and prognosis was 
extremely poor.  The veteran was diagnosed with inoperable 
hepatocellular carcinoma of both lobes of the liver.

By rating decision dated July 1999, the RO granted service 
connection for carcinoma of the liver and assigned a 100 
percent evaluation effective from May 28, 1999, the date of 
receipt of the veteran's claim.  The following month, the 
veteran submitted an April 1996 CT scan of the abdomen that 
identified four small hypodense nonenhancing lesions in the 
liver, the largest being 2 centimeters in diameter.  It was 
believed that these lesions most likely represented hepatic 
cysts.   

The RO thereafter received a January 1999 VA hospital report 
that showed that the veteran complained of recurrent episodes 
of right upper quadrant pain.  A right upper quadrant 
ultrasound revealed two large heterogenous masses in the 
right lobe of the liver.  A CT scan found two large 
heterogenous cystic masses in the left and right lobes of the 
liver with additional small cystic lesions in the left lobe.  
The veteran then underwent a CT guided needle biopsy of the 
liver masses.  

By rating decision dated October 1999, the RO assigned an 
earlier effective date of January 19, 1999 for the grant of 
service connection for carcinoma of the liver.  The RO 
apparently found that the January 1999 VA hospital report 
constituted an informal claim to reopen entitlement to 
service connection for residuals of radiation exposure.  

In November 1999, a VA physician reviewed the veteran's 
medical records.  He discussed the 1996 and the 1999 CT scans 
of the liver.  He stated that the official reading of the 
radiologist in April 1996 was that the structures identified 
in the liver were cysts, which are almost invariably benign.  
The reviewing physician found that the April 1996 CT scan did 
not suggest malignancy. 

The veteran appeared at a hearing before the Board in June 
2001.  He testified that he believed that he was entitled to 
an effective date of April 1996 because that was when he 
first had back problems and underwent a CT scan of his liver.  
At that time, cysts were identified but nothing was done.  He 
had no treatment following the April 1996 CT scan; however, 
his symptoms continued.  He then had a biopsy that diagnosed 
carcinoma of the liver in May 1999 and submitted his claim of 
entitlement to service connection that month.  He stated that 
the cysts in 1996 were in the same place as the subsequent 
tumors; however, he was never told that the diagnosis of 
cysts in 1996 was incorrect.

Based upon the above findings, the Board finds that an 
effective date prior to January 19, 1999 is not for 
assignment.  The April 1996 VA report cannot serve as an 
informal claim to reopen because it does not relate to the 
service-connected carcinoma of the liver since that disorder 
was not diagnosed.  See 38 C.F.R. § 3.157(b)(1).  The Board 
recognizes that the veteran believes that the cysts 
identified in April 1996 were the beginning of his liver 
cancer.  However, the veteran was not diagnosed with 
carcinoma of the liver at that time and he did not receive 
relevant medical treatment until three years later.  Notably, 
the veteran's VA physician stated that he was initially 
diagnosed with carcinoma of the liver in May 1999 and the VA 
specialist opined that the April 1996 CT scan did not show 
malignancy.  Thus, the date of the veteran's VA hospital 
admission on January 19, 1999, during which testing was 
undertaken that resulted in the diagnosis of liver cancer, 
represents the earliest informal claim for residual of 
radiation exposure following the last final rating decision 
in August 1994 that denied service connection for residuals 
of radiation exposure.  Accordingly, the Board can find no 
basis under which to grant an effective date prior to January 
19, 1999 and the benefit sought on appeal is denied.


ORDER

An effective date prior to January 19, 1999 for the grant of 
service connection for carcinoma of the liver is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

